IN THE UNITED STATES DISTRICT COURTJFOR THE
EASTERN DISTRICT OF VIRGINIA |

UNITED STATES OF AMERICA
Vv.

NASSER LATIF,
a.k.a. “John Latif,”

Defendant.

Alexandria Division

 

 

 

   

‘ GLEAKUS Peimer “A
MILA, ViGi yA

 

T

 

 

Criminal No. 1:20-CR-1

Count 1:

21 U.S.C. §§ 802(32), 813, 841(a)(1), 846
Conspiracy to Distribute Controlled
Substances and Controlled Substance
Analogues

Count 2:

21 U.S.C. §§ 802(32), 813, 841(a)(1)
Possession With Intent to Distribute
Controlled Substances and Controlled
Substance Analogues

Forfeiture Notice: 21 U.S.C. § 853

CRIMINAL INFORMATION

COUNT ONE

Conspiracy to Distribute Controlled Substances and Controlled Substance Analogues

THE UNITED STATES ATTORNEY CHARGES THAT:

Between at least in and around November 2016 and December 2017, the exact dates being

unknown, within the Eastern District of Virginia, the defendant, NASSER LATIF, a.k.a. “John

Latif,” did unlawfully, knowingly, and intentionally combine, conspire, confederate, and agree

with other persons, both known and unknown, to unlawfully, knowingly, and intentionally

distribute Schedule I controlled substances and controlled substances analogues, that is, synthetic

cannabinoids, commonly referred to as “spice” or “K2,” in violation of Title 21, United States

Code, Sections 841 (a)(1), 813, and 802(32).

(In violation of Title 21, United States Code, Section 846)
COUNT TWO

Possession with Intent to Distribute Controlled Substances
and Controlled Substance Analogues

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

On or about December 13, 2017, in the Eastern District of Virginia, the defendant,
NASSER LATIF, a.k.a. “John Latif,” did knowingly and intentionally possess with intent to
distribute Schedule I controlled substances and controlled substance analogues, that is, synthetic
cannabinoids, commonly referred to as “spice” or “K2.”

(In violation of Title 21, United States Code, Sections 841(a)(1), 813, and 802(32))
FORFEITURE NOTICE
THE UNITED STATES ATTORNEY FURTHER FINDS THAT:

Upon conviction of one or more of the controlled substance offenses alleged in Counts |
and 2 of the Information, the defendant, NASSER LATIF, a.k.a. “John Latif,” shall forfeit to the
United States, pursuant to Title 21, United States Code, Section 853(a), any property constituting,
or derived from, any proceeds the defendant obtained, directly or indirectly, as the result of such
violation; and any of the defendant’s property used, or intended to be used, in any manner or part,
to commit, or to facilitate the commission of, such violations. |

(Pursuant to Title 2], United States Code, Section 853 and Fed. R. Crim. P. 32.2(a).)

G. Zachary Terwilliger
United States Attorney

 

Bibeane Metsch
Assistant United States Attorneys ~.
